                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                           CENTRAL DIVISION at LEXINGTON

    UNITED STATES OF AMERICA,            )
                                         )        Criminal Case No.
          Plaintiff/Respondent,          )         5:14-cr-119-JMH
                                         )
    v.                                   )          Civil Case No.
                                         )       5:17-cv-190-JMH-CJS
    ANGELO JONES,                        )
                                         )       MEMORANDUM OPINION
          Defendant/Petitioner.          )             & ORDER
                                         )

                                         ***

          Federal prisoner Angelo Jones, proceeding pro se, has filed

a motion pursuant to 28 U.S.C. § 2255 to vacate, set aside, or

correct sentence by a person in federal custody.               [DE 76].      The

United States has responded to the motion [DE 82] and Jones has

replied [DE 86], making this matter ripe for review.

          In this case, the record refutes Jones’s claims of ineffective

assistance of counsel that were properly presented in his § 2255

motion.        Two of the claims alleging ineffective assistance of

counsel were waived because they were presented for the first time

in       Jones’s   reply    brief.      Additionally,   Jones’s   substantive

challenges to the firearm enhancement and obstruction of justice

enhancement        are   procedurally    defaulted   because   they   were   not

raised on direct appeal.          Finally, Jones has failed to demonstrate

that there were any substantive issues with his sentence based on

his drug quantity calculation.           Thus, Jones’s petition for relief


                                          1 
 
under    §   2255    is   DENIED   and   the    Court   declines   to   grant    an

evidentiary hearing, appoint counsel, or issue a certificate of

appealability.

                    I.    Procedural and Factual Background

        On October 17, 2014, attorney G. Scott Hayworth was appointed

as counsel for defendant Angelo Jones [DE 6] in response to a

criminal complaint [DE 1].         On November 13, 2014, Angelo Jones and

his cousin, Paul Thornton, were indicted by a federal grand jury

for conspiring to distribute heroin and oxycodone, distributing

heroin, and firearms offenses.                [DE 11, Indictment].      Thompson

pleaded guilty pursuant to a plea agreement with the government.

[DE 28, Plea Agreement].            Count four of the indictment, which

charged Jones with being a felon in possession of a firearm, was

severed upon motion of the United States.               [DE 32, Motion; DE 33,

Virtual Order].

        Jones was tried on the remaining three counts at a jury trial

on February 4-5, 2015.             [See DE 69, Trial Transcript Day 1

(February 4, 2015); DE 70, Trial Transcript Day 2 (February 5,

2015)].      At trial, Jones testified in his own defense and denied

that he sold heroin or oxycodone, assisted Paul Thornton with

selling drugs, or had knowledge of any weapons in the home.                     [DE

70, at 38-66, Page ID # 450-78].




                                         2 
 
     On February 5, 2015, the jury convicted Jones on the two drug

counts     but    acquitted     Jones   of      possession    of   a   firearm   in

furtherance of a drug trafficking offense.               [DE 43, Verdict Form

at 1-3, Page ID # 169-71].           Subsequently, the United States moved

to dismiss count 4, which had been previously severed.                     [DE 46,

Motion].     The Court granted the motion pertaining to count 4 and

entered a judgment of acquittal on count 3.              [DE 48, Order; DE 47;

Judgment].

     Prior       to    sentencing,   the    United   States    Probation    Office

conducted a presentence investigation and calculated an adjusted

offense level of thirty-six.            [DE 64, Presentence Report at 6-7,

Page ID # 232-33].          Additionally, based on his criminal history,

Jones was found to have a criminal history score of twelve and a

criminal history category of V.            [Id. at 10, Page ID # 236].       Based

upon a total offense level of thirty-six and a criminal history

category of V, the guideline sentencing range was between 292 and

365 months of imprisonment.          [Id. at 13, Page ID # 239].

     On May 15, 2015, sentencing was held.                   [DE 71, Sentencing

Transcript].          Jones was sentenced to a total term of imprisonment

of 240 months.         [Id. at 18-19, Page ID # 554-55].           Jones was also

sentenced to a six-year term of supervised release.                    [Id. at 19,

Page ID # 555].




                                           3 
 
     Jones filed notice of appeal on May 26, 2015.               [DE 62].    On

appeal, Jones argued that there was insufficient evidence to

support his convictions, that the Court erred in attributing

quantities    of    heroin   and   oxycodone     to   Jones    for   sentencing

purposes, and that the sentence was procedurally and substantively

unreasonable based on an erroneous drug quantity calculation. [See

DE 72, Order at 2, Page ID # 561].              The United States Court of

Appeals for the Sixth Circuit affirmed Jones’s conviction and

sentence on April 28, 2016.        [Id. at 6, Page ID # 565].

     Jones filed the present motion on April 28, 2017.                [DE 76].

Jones presently argues that his trial counsel provided ineffective

assistance of counsel and that there are errors pertaining to his

sentencing.        First, Jones alleges that his attorney provided

ineffective assistance by failing to contact potential defense

witnesses before trial.       Second, Jones alleges that his attorney

provided ineffective assistance at trial by failing to object to

the introduction of certain text messages and failing to object to

rebuttal testimony of Sergeant Tom Beall.                Third, Jones argues

that his trial counsel was ineffective for failing to object to

the sentencing enhancement for obstruction of justice.                Finally,

Jones alleges errors at sentencing in determination of the base

offense level based on drug quantities and in application of

enhancements   for    possession    of     a   firearm   and   obstruction   of

justice.
                                      4 
 
                           II.   Standard of Review

      “To prevail on a motion under § 2255, a [petitioner] must

prove ‘(1) an error of constitutional magnitude; (2) a sentence

imposed outside the statutory limits; or (3) an error of fact or

law that was so fundamental as to render the entire proceeding

invalid.’” Goward v. United States, 569 F. App’x 408, 412 (6th

Cir. 2014) (quoting McPhearson v. United States, 675 F.3d 553, 559

(6th Cir. 2012)).

                                 III.   Analysis

A.   Ineffective Assistance of Counsel

      An ineffective assistance of counsel claim under Strickland

requires that a prisoner show (1) that his “counsel’s performance

was deficient measured by reference to ‘an objective standard of

reasonableness’” and (2) “resulting prejudice, which exists where

‘there   is    a   reasonable    probability    that,   but   for   counsel’s

unprofessional errors, the result of the proceedings would have

been different.’”         United States v. Coleman, 835 F.3d 606, 612

(6th Cir. 2016) (quoting Strickland v. Washington, 466 U.S. 668,

688, 694 (1984)).

      “To     establish    deficient     performance,   a   petitioner   must

demonstrate that counsel’s representation ‘fell below an objective

standard of reasonableness.’”           Wiggins v. Smith, 539 U.S. 510, 521


                                         5 
 
(2003) (quoting           Strickland, 466 U.S. at 688)).                      Courts have

“declined      to    articulate       specific        guidelines        for   appropriate

attorney conduct and instead have emphasized that ‘[t]he proper

measure of attorney performance remains simply reasonableness

under prevailing professional norms.’” Id. (quoting Strickland,

466 U.S. at 688) (alterations in Wiggins). Still, a court’s review

of this prong includes a “strong presumption that counsel’s conduct

falls     within      the      wide     range        of     reasonable        professional

assistance.”        Strickland, 466 U.S. at 689.                Petitioner carries the

burden of establishing that “‘counsel made errors so serious that

counsel    was      not    functioning       as    the     “counsel”     guaranteed    the

defendant by the Sixth Amendment.’”                       Harrington v. Richter, 562

U.S. 86, 104 (2011) (quoting Strickland, 466 U.S. at 687).

      Prejudice           results     from     a     deficient      performance       when

“counsel’s errors were so serious as to deprive the defendant of

a fair trial, a trial whose result is reliable.”                         Strickland, 466

U.S. at 687.        “It is not enough ‘to show that the errors had some

conceivable effect on the outcome of the proceeding.’” Harrington,

562 U.S. at 104 (quoting Strickland, 466 U.S. at 693).

      Meeting       “Strickland’s       high       bar    is    never   an    easy   task.”

Padilla v. Kentucky, 559 U.S. 356, 371 (2010).                      The standard “must

be   applied     with       scrupulous       care,       lest   ‘intrusive     post-trial

inquiry’ threaten the integrity of the very adversary process the


                                              6 
 
right to counsel is meant to serve.”            Harrington, 562 U.S. at 105.

“Even under de novo review, the standard for judging counsel’s

representation is a most deferential one” because “[u]nlike a later

reviewing court, the attorney observed the relevant proceedings,

knew of materials outside the record, and interacted with the

client, with opposing counsel, and with the judge.”                Id.

     (1) Pre-Trial Ineffective Assistance of Counsel Claims

     a.   Failure to Investigate Potential Defense Witnesses

     First, Jones alleges that his counsel was ineffective for

failing to investigate and contact potential defense witnesses

before trial. Specifically, Jones asserts that his attorney failed

to contact Angela Mosley and John Horvack.

     The law is clear that “[c]ounsel has a duty to make reasonable

investigations    or     to   make   a   reasonable     decision    that   makes

particular investigations unnecessary.”              Towns v. Smith, 395 F.3d

251, 258 (6th Cir. 2005) (quoting Strickland, 466 U.S. at 691).

Counsel’s basic function is “to make the adversarial process work

in the particular case.”        Id. (quoting Kimmelman v. Morrison, 477

U.S. 365, 384 (1986)).

     First, Jones asserts that counsel failed to contact Angela

Mosley,   whom   Jones    described      as    his   girlfriend.     [DE   76-1,

Memorandum at 6, Page Id # 590].              Mosley was supposed to testify


                                         7 
 
that she had not seen Jones with a firearm.                [DE 82-1, Affidavit

of Attorney G. Scott Hayworth at 2, Page Id # 623].

      Counsel asserts that he conducted at least two telephone

interviews with Mosley, most recently on January 23, 2015, for

approximately twenty minutes.          [Id.].       Counsel states that when

Mosley was asked about whether Jones was involved in drug-related

activity, Mosley asked, “Do I have to tell the truth?” and stated

that she did not want to testify.           [Id. at 2-3, Page Id # 623-24].

      Alternatively, Jones asserts that Hayworth never contacted

Mosley but provides no additional proof that Mosley was not

contacted.      Furthermore, other than stating, “This was critical

because the government found drugs and guns in a residence that

Mr. Jones visited instead of residing (sic),” Jones does not

indicate how Mosley’s testimony would have assisted his case. [See

DE 76-1 at 6, Page ID # 590].

      Here, the record indicates that counsel conducted a proper

investigation     into     Angela   Mosley    as    a   potential   witness   by

contacting her on multiple occasions and having a twenty-minute

phone interview with Mosley before trial.               Furthermore, counsel’s

decision not to call Mosley is strategically reasonable.                 Based on

the   January    23,   2015,   phone   interview        with   Mosley,   counsel

reasonably      believed    that    Mosley    had       knowledge   of   Jones’s

involvement in drug-related activity.           In fact, Mosley’s testimony

                                       8 
 
could    have   inculpated    Jones    on    the    counts    related     to   drug

trafficking.

        Additionally, Jones was acquitted on count 3, possession of

a firearm during commission of a drug crime.                 As such, Mosley’s

testimony that she had not seen Jones with a firearm would do

little    to    assist   Jones’s   defense     on    the     two   drug   counts.

Ultimately, counsel provided Jones with effective assistance when

he contacted Angela Mosley about being a potential defense witness

and made a reasonable strategic decision not to call Mosley to

testify when her testimony could have inculpated Jones on the two

drug-trafficking counts.

        Second, while Jones did not include the names of any other

potential witnesses that his attorney failed to contact before

trial in the memorandum in support of his motion, it appears that

John Horvath may be an additional witness that Jones feels his

attorney failed to contact.           [See DE 76-1 at 6, Page ID # 590].

An affidavit from Horvath, a close friend of Jones, is attached to

Jones’s reply brief.          [DE 86-1, Affidavit of John Horvath].

Horvath claims that he would have testified that Jones did not

stay at the 70 1/2 South Main Street Residence where Jones was

arrested because Jones stayed with him at another residence in

Winchester, Kentucky.        [Id. at 2, Page ID # 646].             Furthermore,




                                        9 
 
Horvath stated that he would have testified that the bullets found

at the Main Street Residence belonged to him and not Jones. [Id.].

     Still,    the    record    indicates       that    Jones’s     attorney   made

multiple attempts to contact Horvath for an interview and was

unsuccessful.      First, counsel called Horvath’s employer, DJ’s Bar

& Grille in Winchester, Kentucky.             [DE 82-1 at 3, Page ID # 624].

The business confirmed that Horvath was an employee but stated

that he was not present.         [Id.].        Counsel claims that he left a

message, identifying himself as Angelo Jones’s lawyer, and asked

Horvath to return the call.             [Id.].        Horvath acknowledges that

counsel called his place of employment and left a message but

asserts   that     counsel     did   not      leave    his    number   or   contact

information, so Horvath presumably never returned the call.                    [See

DE 86-1 at 2, Page ID # 646].              Second, counsel asserts that he

sent a letter to Horvath’s last known address that was returned as

undeliverable.       [Id.].

     Here, counsel made a sufficient effort to contact Horvath to

investigate whether he would make a suitable defense witness.

Horvath acknowledges that he received a message from counsel

pertaining    to   Angelo     Jones’s      defense.          Furthermore,   counsel

attempted to contact Horvath by mail and was unsuccessful.

     Furthermore, Jones has failed to demonstrate how Horvath’s

testimony would have assisted his defense at trial.                     Horvath’s

                                        10 
 
main purpose seems to be to refute the firearms charges, but Jones

was acquitted on count 3 related to possession of a firearm during

a drug crime.

      Of course, Horvath may have also testified that Jones resided

with him instead of at the Main Street Residence.                Still, that

fact, even if accepted as true, does not exculpate Jones on the

drug charges considering the other evidence. As an initial matter,

Horvath’s testimony would conflict with Jones’s own testimony at

trial that Jones was homeless on July 16, 2014.          [DE 70 at 55-56,

Page ID # 467-68].        Furthermore, the testimony of Detectives

Campbell and Beall, the testimony of Paul Thornton, and a video of

a cooperating witness purchasing narcotics at 70 1/2 South Main

Street confirm that Jones at least visited the residence where

drugs were being sold, even if Jones did not reside at the Main

Street Residence permanently.          [DE 69, Testimony of Detective

Campbell at 22-27; Testimony of Detective Beall at 43-50; Testimony

of Paul Thornton at 116-20].

      Ultimately,     defense    counsel     conducted     a      reasonable

investigation when he made multiple attempts to contact Horvath to

determine whether he would be a favorable defense witness.              Here,

it   is   Horvath’s   failure   to   cooperate,   by   failing    to   return

counsel’s call, that resulted in Horvath’s absence as a defense

witness at trial.


                                     11 
 
      In sum, Jones has failed to demonstrate that his attorney

provided ineffective assistance of counsel prior to trial by

failing    to    investigate      potential     defense       witnesses.        Counsel

conducted       pretrial   interviews        with    Mosley    and   made   multiple

attempts to contact Horvath.             As such, there is no proof that

Horvath’s “performance was deficient measured by reference to ‘an

objective standard of reasonableness.’”                 See Coleman, 835 F.3d at

612 (quoting Strickland, 466 U.S. at 688, 694).

      b.     Failure to Advise Client of Government Plea Bargain

      In passing, and for the first time in his reply brief, Jones

appears to assert that counsel was ineffective for failing to

effectively advise him of the government’s plea offers.                     [DE 86 at

10, Page ID # 642].         But this argument is waived because it was

raised for the first time in Jones’s reply brief.

      Jones’s     claim    of    ineffective        assistance    has    been   waived

because it was not raised in his § 2255 original motion.                        “It is

well-established that a party, including a movant in a motion under

§ 2255, may not raise an argument for the first time in a reply

brief.”      United States v. Turek, No. 5:11-CR-29, 2015 WL 5838479,

at *6 (E.D. Ky. October 6, 2015) (quoting Hadley v. United States,

No. 1:06-CR-5, 2010 WL 2573490, at *6 (W.D. Mich. June 22, 2010));

see   also      Rule   2(b)(1)    of   the     Rules    Governing       Section    2255

Proceedings for the United States District Courts (The motion must

                                         12 
 
“specify all the grounds for relief available to the moving

party.”); Sanborn v. Parker, 629 F.3d 554, 579 (6th Cir. 2010);

United States v. Crozier, 259 F.3d 503, 517 (6th Cir. 2001).

     Additionally, there is good reason for the rule holding that

claims presented for the first time in reply briefs are waived.

Rules 2 and 5 of the Rules Governing Section 2255 Proceedings for

the United States District Courts only allow for (1) a motion, (2)

a response, and (3) a reply.       Allowing a habeas petitioner to

present new claims for the first time in his reply brief undermines

the adversary process because the government has no opportunity to

respond to these new claims.

     Of course, it is true that the Court construes pro se motions

more leniently than motions prepared by attorneys.     Erickson v.

Pardus, 551 U.S. 89, 94 (2007); Castro v. United States, 540 U.S.

375, 381-83 (2003).   But construing pro se motions more leniently

does not allow pro se petitioners to present claims for the first

time in their reply brief.

     Here, Jones did assert claims for ineffective assistance of

counsel in his original motion.    Still, Jones did not present the

issue of his counsel’s failure to effectively notify him of the

government’s plea bargains in his original motion.   The government

did not have an opportunity to respond to Jones’s allegation

because it was presented for this first time in the reply brief.

                                  13 
 
Thus, the Court will not address Jones’s apparent assertion of

ineffective assistance arising from counsel’s alleged failure to

notify him of the government’s plea bargains because this claim

was raised for the first time in Jones’s reply brief.

     (2) Ineffective Assistance of Trial Counsel

     a. Failure to Object to Admission of Text Messages

     Jones also claims that his attorney made numerous errors at

trial that resulted in ineffective assistance of trial counsel.

First, at trial, the prosecution introduced exhibits of text

messages that appear to implicate Jones in drug trafficking.           [DE

69 at 90-92, 102, Page ID # 346-48, 358].           Jones asserts that

counsel was ineffective for failing to object to the introduction

of these text messages on the basis that they could not be

authenticated.   [DE 76-1 at 3-4, Page ID # 587-88].

     Here,   Jones   argues   that     “[i]t’s   almost   impossible    to

authenticate a text message, unless your (sic) face to face (sic)

texting someone.”    But Jones’s conclusion is not supported by law.

Text messaging is inherently an indirect form of communication.

Rarely, if ever, do people send text messages to each other while

sitting face-to-face in the same location.        Thus, people rely on

context cues and distinctive features of text messages to determine

who sent the message, such as writing style, spelling, use of slang



                                     14 
 
or   common   phrases,    saved   phone     contacts,   and     history    of

communication.

     Recognizing the indirect nature of text messaging, the law

allows for text messages to be used as evidence if properly

authenticated.      Authentication     as   a   condition     precedent    to

admissibility is governed by Federal Rule of Evidence 901(a) and

“is satisfied by evidence sufficient to support a finding that the

matter in question is what the proponent claims.”             United States

v. Jones, 107 F.3d 1147, 1150 (6th Cir. 1997).               “Determination

whether evidence is authentic is governed by Rule 104(b) of the

Federal Rules of Evidence.” United States v. Kilpatrick, No. 10–

20403, 2012 WL 3236727, at *3 (E.D. Mich. Aug. 7, 2012).

     First,   the    party   seeking   to   introduce   an    exhibit     must

establish “a satisfactory foundation from which the jury could

reasonably find that the evidence is authentic.” Forward Magazine,

Inc. v. OverDrive, Inc., No. 1:10–cv–1144, 2011 WL 5169384, *3

(W.D. Mich. Oct.31, 2011) (quoting United States v. Branch, 970

F.2d 1368, 1370 (4th Cir. 1992)).

     Here, there is ample evidence in the record to demonstrate a

prima facie showing of authenticity of the text messages.            First,

Jesse Banks, a government informant who testified that he purchased

drugs from Jones, said that the text messages were from Jones.

[DE 69 at 90-92, Page ID # 346-48].              Additionally, the text

                                     15 
 
messages were addressed to “Low,” and Jones admitted that “Lo” was

his nickname.   [Trial Exhibits 8, 8a, 8b, and 8c; DE 70 at 55,

Page ID # 467].     Additionally, Banks referred to Jones as “Lo”

during his testimony and Paul Thornton confirmed that “Lo” was

Jones’s nickname.     [DE 69, Testimony of Jesse Banks at 88, 90,

Page ID # 344, 346; DE 69, Testimony of Paul Thornton at 109-10,

Page ID # 365-66]. Finally, the cell phone from which the messages

were recovered was found on Jones’s person during the execution of

the search warrant.     [DE 69, Testimony of Tom Beall at 62-63, Page

ID # 318-19].     Ultimately, the government introduced sufficient

evidence to lay a satisfactory foundation from which the jury could

reasonably   conclude    that   the    text   messages   introduced   into

evidence were sent by Jones.

     Second, upon making a prima facie showing of authenticity,

the jury ultimately resolves whether the admitted evidence is what

the proponent claims.      Forward Magazine, 2011 WL 5169384, at *3

(quoting Branch, 970 F.2d at 1370–71).         Here, once a prima facie

case of the authenticity of the text message was shown by the

government, it was for the jury to weigh the evidence and determine

whether the messages were reliable evidence.

     As a result, counsel’s performance did not fall below an

objective standard of reasonableness because there was no legal

basis upon which Jones’s attorney could have objected to the


                                      16 
 
authenticity of the text messages.        Additionally, even if Jones’s

attorney had objected to the admission of the text messages into

evidence, that objection would have been overruled.                In sum,

Jones’s counsel was not ineffective for failing to object to the

introduction of text messages at trial because the government

provided    sufficient   evidence   for    authentication   of    the   text

messages and there was no legal basis upon which an objection could

have been made.

      b. Failure to Object to Recall of Detective Beall

      Next, Jones argues that his counsel was ineffective at trial

for failing to object to recall of Detective Tom Beall, who had

been present in the courtroom.

      Detective Beall testified on the first day of trial.          [DE 69

at 40-73, Page ID # 296-329].             Then, with Defense Counsel’s

permission, Detective Beall was present in the courtroom during

the remainder of the trial.

      Subsequently, on the second day of trial, Jones testified in

his   own   defense.     During   cross-examination,    the      government

questioned Jones about his financial resources and whether any

money was found on his person when he was arrested.         [DE 70 at 55-

57, Page ID # 467-69].      Jones testified that he was homeless on

July 16, 2014.    [Id. at 55, Page ID # 467].      The government asked

if Jones had money in his pocket when he was arrested.             [Id. at

                                    17 
 
56, Page ID # 468].        Jones responded that “[he] didn’t have any

money.”   [Id.].      The government then asked, “You didn’t have about

$900 cash in your pocket?”      [Id.].       Jones replied and acknowledged

that cash was taken from him when he was arrested but said that

someone else had handed him the money and that the money did not

belong to him.     [Id.].

     After Jones’s testimony, the government sought to recall

Detective Beall for rebuttal testimony.             [DE 70 at 67, Page ID #

479].   The main purpose of Beall’s rebuttal testimony was to rebut

Jones’s statement that the money taken from his pocket during the

arrest did not belong to him.         [DE 82 at 5-6, Page ID # 612-13; DE

82-1 at 1, Page ID # 622].

     At   a   bench    conference     before    Beall’s   testimony,    Jones’s

counsel   asked    whether    Beall    had     remained   in   the   courtroom,

apparently to suggest that Beall’s recall was improper.               [DE 70 at

67, Page ID # 479].       The Court said that “rebuttal is different”

and permitted Beall to testify.          [Id.].

     On direct rebuttal examination, Beall testified that he had

recovered around $900 from Jones upon searching him incident to

arrest.   [Id. at 69, Page ID # 481].           The government asked Beall,

“Okay, at the scene did Mr. Jones make any statement to you

regarding the money that you had recovered?”              [Id. at 70, Page ID

# 482].   Beall responded, “No, sir, when he was being led out of

                                       18 
 
the police station he did.”         [Id.].     Then the government asked,

“What did he say?”       [Id.].     Before Beall could answer, defense

counsel asked to approach the bench.          [Id.].

     At   a   bench   conference,    defense    counsel   objected   to   the

admission of Jones’s statement on the basis that the statement was

not provided to the defense during discovery.          [Id. at 70-71, Page

ID # 482-83].    The Court sustained defense counsel’s objection to

admission of Jones’s statement.       [Id. at 71-72, Page ID # 483-84].

Then, Jones’s counsel cross examined Detective Beall.          [Id. at 72-

75, Page ID # 484-87].

     Now, Jones claims that counsel’s failure to object to recall

of Detective Beall amounts to ineffective assistance.            But here,

Jones’s claim fails for three reasons.

     First, Jones’s counsel did express concern about the recall

of Detective Beall during a bench conference.             [DE 70 at 223].

The Court addressed the concern of Jones’s counsel and said that

“rebuttal is different.”     [Id.].        Thus, the discussion during the

bench conference, while not explicitly stated as an objection,

raised the issue of whether Beall’s rebuttal testimony was proper

and had the same practical effect as an objection to the recall of

Detective Beall.

     Second, as a matter of law, even if Detective Beall’s presence

in the courtroom violated the rule directing sequestration of

                                     19 
 
witnesses, the violation would not automatically bar Beall from

testifying.      “It   is    well-established       that   a    violation    of   a

sequestration    order      does   not    automatically        bar   a   witness’s

testimony.”     United States v. Green, 305 F.3d 422, 428 (6th Cir.

2002).    The decision on whether a witness whose presence violated

a sequestration should be allowed to testify is a matter within

discretion of the court. Holder v. United States, 150 U.S. 91, 92

(1893); United States v. Bostic, 327 F.2d 983, 983 (6th Cir. 1964).

     Here, Detective Beall remained present with the consent of

defense   counsel.       Additionally,         Detective   Beall     had   already

testified on direct and had been cross-examined on the first day

of trial.     Beall’s rebuttal testimony was limited to the narrow

issue of the arrest and search of Jones incident to arrest.                 There

is no indication that Beall’s presence in the courtroom amounts to

intentional disobedience of a sequestration order or that the

government sought to profit from Beall’s presence in the courtroom

after his testimony.        See Green, 305 F.3d at 428; Bostic, 327 F.2d

at 983; Lawson v. Palmateer, 515 F.3d 1057, 1065 (9th Cir. 2008).

As a result, even if Beall’s presence in the courtroom violated a

sequestration order, allowing him to testify was within the Court’s

discretion.

     Third, after Beall began his rebuttal testimony, Jones’s

counsel objected to the admission of Jones’s statement about money


                                         20 
 
that was found on Jones’s person during a search incident to

arrest.     The objection was sustained, and the statement was not

introduced.          Thus, even if Detective Beall’s rebuttal testimony

was improper, the testimony did not prejudice the defendant because

Beall’s testimony provided no new substantive information that

could be used against the defendant.

     As     a    result,       Jones’s   has      failed     to     prove     ineffective

assistance      of    counsel     relating       to   the    rebuttal        testimony   of

Detective Beall.          First, the performance of Jones’s counsel did

not fall below an objective standard of reasonableness because

counsel did raise the issue of whether Beall’s testimony was

proper, and the concerns were dismissed by the Court.                             Second,

even if Beall’s presence in the courtroom violated the rule

sequestering witnesses, the decision to allow Detective Beall to

testify was within the discretion of the Court as a matter of law.

Third, Detective Beall’s testimony did not prejudice Jones since

Jones’s statement about the money that was recovered on his person

during a search incident to arrest was not admitted into evidence.

     c.     Ineffective Assistance for Failure to Impeach Government
            Witnesses at Trial

     In his reply brief, Jones argues for the first time that trial

counsel     was      ineffective     for      failure       to    impeach      government

witnesses       at    trial.      [DE    86      at   4-5,       Page   ID    #   636-37].

Specifically, Jones asserts that trial counsel was ineffective for

                                           21 
 
failing to impeach witnesses Paul “Peasey” Thornton and Jesse

Banks.   [Id. at 4, Page ID # 636].

     But Jones’s claim of ineffective assistance for counsel’s

alleged failure to impeach government witnesses has been waived

because it was not raised in his original § 2255 motion.                    See,

e.g., Turek, 2015 WL 5838479, at *6; Sanborn, 629 F.3d at 579;

Crozier, 259 F.3d at 517.       Here, the government had no opportunity

to respond to the allegation raised for the first time in the reply

brief and the Court will not consider the claim.

     (3)   Post-Trial Ineffective Assistance of Counsel

     Third, Jones argues that counsel was ineffective for failing

to object to a sentence enhancement for obstruction of justice.

The government sought a two-level enhancement for obstruction of

justice at sentencing.      [DE 64 at 6, Page ID # 232].               The Court

addressed the obstruction of justice enhancement at the sentencing

hearing.   [DE 71 at 13, Page ID # 549].             Jones’s attorney provided

his reasoning for not objecting to the enhancement, stating,

“[A]fter review of the case law, you know, statutory law, I

couldn't   find   any   cases   that       indicate    that   [the    obstruction

enhancement] wouldn't be warranted in this kind of case in light

of the defendant's testimony.”         [Id.].

     Next, the Court asked the government, “What portion of the

defendant’s   testimony     .    .     .     would    warrant   the     two-level


                                       22 
 
enhancement?”     [Id.].     The government responded, saying, “The

clearest example is Mr. Jones testified under oath that he did not

sell drugs.   He denied selling Oxycodone and heroin. . . . [T]hat

was clearly a – a material issue for the – the jury to decide, and

they found him guilty of the conspiracy and distribution count[s].”

[Id. at 13-14, Page Id # 549-50].

     As a result, the Court found that obstruction of justice

enhancement was warranted because the evidence at trial indicated

that Jones had testified falsely about selling Oxycodone and heroin

and the jury had convicted Jones on the drug counts.         [Id. at 14,

Page ID # 550].      The Sixth Circuit held that the obstruction of

justice   enhancement      applies    “if   the   district   court   ‘(1)

identif[ies] those particular portions of defendant's testimony

that it considers to be perjurious; and (2) either make[s] a

specific finding for each element of perjury or, at least, make[s]

a finding that encompasses all of the factual predicates for a

finding of perjury.’”      United States v. Kamper, 748 F.3d 728, 747

(6th Cir. 2014) (quoting United States v. Lawrence, 308 F.3d 623,

632 (6th Cir. 2002)).       “Perjury is ‘(1) a false statement under

oath (2) concerning a material matter (3) with the willful intent

to provide false testimony.’”         Id.    (quoting United States v.

Watkins, 691 F.3d 841, 851 (6th Cir. 2012)).




                                     23 
 
     Here, the performance of Jones’s counsel did not fall below

an objective standard of reasonableness because there was no legal

basis for an objection to the obstruction of justice enhancement.

During his sworn testimony, Jones indicated that he had not sold

Oxycodone or heroin.     The jury, however, convicted him on these

substantive counts.    As a result, the Court found that Jones had

made a false statement under oath concerning material matters at

trial.   [DE 71 at 14, Page ID # 550].     Thus, Jones’s counsel had

no good-faith legal basis upon which to object to the obstruction

of justice enhancement and counsel’s performance was not deficient

at the sentencing phase.

     (4) Presumption of Prejudice Due to Egregious Errors

     Fourth, Jones asserts that this case falls into a distinct

and rare class of cases where prejudice should be presumed because

counsel’s errors resulted in an actual or constructive denial of

assistance of counsel.     See Strickland, 466 U.S. at 692; United

States v. Cronic, 466 U.S. 648, 658, 658 n.24 (1984).            For

instance, courts have presumed prejudice when counsel was totally

absent or was prevented from assisting the accused during a

critical stage of the proceeding.      Cronic, 466 U.S. at 659 n.25.

Additionally, courts presume prejudice when the petitioner is

denied the right to effective cross-examination.    Cronic, 466 U.S.

659 (citing Davis v. Alaska, 415 U.S. 308 (1974)).      Prejudice is


                                 24 
 
also presumed where counsel files an appeal but then fails to

prosecute the appeal.        See, e.g., Hernandez v. United States, 202

F.3d 486, 487–89 (2d Cir. 2000).

      But here, other than general and conclusory statements about

counsel’s egregious errors, Jones has failed to demonstrate how

his counsel’s assistance was so ineffective that it denied him any

meaningful assistance at all.          In fact, the record and transcripts

of   the   proceedings      suggest    otherwise.       Jones’s   counsel   made

reasonable        efforts   to   contact      defense     witnesses,   counsel

represented Jones at all critical stages of the proceeding, counsel

cross-examined government witnesses and made objections at trial,

counsel made specific objections during the sentencing phase, and

counsel represented Jones during his direct appeal.                Ultimately,

this is not one of the rare cases where prejudice may be presumed

due to counsel’s egregious errors.

B.   Alleged Sentencing Errors

      Jones also alleges multiple sentencing errors.              First, Jones

claims     that    the   enhancement    for   obstruction    of   justice    was

improper.     Second, Jones alleges that the enhancement for use of

a firearm was error.        Third, Jones claims that there was an error

in calculating his base-offense level due to an erroneous drug-

quantity determination.




                                        25 
 
          (1) Procedural Default

           First, the challenges to the sentence based on the firearm

enhancement          and   obstruction      of      justice    enhancement      are

procedurally defaulted because they were not raised in Jones’s

direct appeal.         Jones only raised three issues on direct appeal:

(1) sufficiency of the evidence to support his conviction, (2)

attribution of drug quantities for sentencing purposes, and (3)

the       reasonableness     of    his   sentence    based    on    drug   quantity

determination.         [See DE 72 at 2, Page ID # 561].

          Generally, a federal prisoner is barred from raising a claim

on collateral review that he did not raise on direct appeal, unless

that claim is ineffective assistance of counsel under the Sixth

Amendment.       Bousley v. United States, 523 U.S. 614, 621 (1998);

Peveler v. United States, 269 F.3d 693, 698 (6th Cir. 2001); Elzy

v. United States, 205 F.3d 882, 884 (6th Cir. 2000).                  Unless there

is    a    showing    of   cause   and   prejudice    or   actual    innocence,   a

petitioner’s failure to raise a claim on direct appeal results in

procedural default of that claim.                See Bousley, 523 U.S. at 621;

Ray v. United States, 721 F.3d 758, 761 (6th Cir. 2013); Peveler,

269 F.3d at 698.

          Here, Jones’s claims pertaining to the firearm enhancement

and obstruction of justice enhancement are procedurally defaulted




                                          26 
 
because they were not raised on direct appeal and Jones has offered

no cause for failing to raise these claims on appeal.

     (2)     Error in the Quantity of Drugs Attributed to Jones

     Second, Jones alleges that the Court erred in determining

that his base offense level was 32 because the quantity of drugs

attributed       to   him    was   not    determined     by    the    jury   beyond   a

reasonable doubt.           [DE 76-1 at 7, Page ID # 591].            But here, Jones

seeks to relitigate an issue that has already been resolved on

direct appeal.        Additionally, the Apprendi line of cases do not

help Jones because the drug quantity determination had no effect

on Jones’s statutory minimum or maximum sentence.

     Jones cites Apprendi v. New Jersey, 530 U.S. 466 (2000);

Blakely v. Washington, 542 U.S. 296 (2004); and Alleyne v. United

States,    570    U.S.      99   (2013)    in     support,    but    these   cases   are

inapplicable to this case.                In Apprendi, the Supreme Court held

that any fact that increases the penalty for a crime beyond the

prescribed statutory maximum, other than the fact of a prior

conviction, must be submitted to the jury and proven beyond a

reasonable doubt.            Apprendi, 530 U.S. at 490.                Similarly, the

Blakely Court applied the Apprendi rule and held that where the

facts supporting the petitioner’s exceptional state court sentence

were neither admitted by the petitioner nor found by the jury, the

sentence violated the petitioner’s Sixth Amendment right to trial

                                            27 
 
by jury.   Blakely, 542 U.S. at 301-04.    In Alleyne, the Supreme

Court held that “any fact that increases the mandatory minimum

[sentence] is an ‘element’ that must be submitted to the jury.”

Alleyne, 570 U.S. at 103.

     Here, the prescribed statutory maximum sentence was thirty

years pursuant to 21 U.S.C. § 841(b)(1)(C) and 21 U.S.C. § 851.

[DE 64 at 13, Page ID # 239].    Based on a total offense level of

thirty-six and a criminal history category of V, Jones’s guideline

sentencing range was between 292 and 365 months of imprisonment.

[DE 64 at 6-7, Page ID # 232-33; DE 71 at 14, Page ID # 550].

Thus, the Court sentenced Jones to a total term of imprisonment of

240 months, well below the statutory maximum and general statutory

guideline range.   [DE 71 at 18-19, Page ID # 554-55].    Since the

drug quantity calculation did not affect Jones’s statutory maximum

sentence and the sentence imposed was well below the statutory

guideline range, Apprendi and its progeny are inapplicable here.

     As such, Jones’s current challenge is simply a reiteration of

the sentencing challenges he brought on direct appeal. Previously,

the Court held that the government met its burden of proving the

drug quantity applicable to Jones by a preponderance of the

evidence pursuant to United States v. Hernandez, 227 F.3d 686, 697

(6th Cir. 2000).   [DE 71 at 7-9, Page ID # 543-45].   Subsequently,

the Sixth Circuit affirmed the Court’s drug quantity determination


                                 28 
 
and held that the Court’s drug quantity determination did not rebut

the    presumption      that   Jones’s     below-guidelines   sentence     is

substantively reasonable.       [DE 72 at 4-6, Page ID # 563-65].

       Ultimately, Apprendi and its progeny do not apply here.             As

a result, Jones’s challenge to his sentence is an attempt to

relitigate the drug quantity determination, which was upheld on

direct appeal.    Thus, Jones has failed to prove that his sentence

was outside the statutory guidelines and Jones is not entitled to

relief on this claim.

C.    Evidentiary Hearing

       Section   2255    requires   that     a   district   court   hold   an

evidentiary hearing to determine the issues and make findings of

fact and conclusions of law “[u]nless the motion and the files and

records of the case conclusively show that the prisoner is entitled

to no relief.”    28 U.S.C. § 2255(b); see also Arredondo v. United

States, 178 F.3d 778, 782 (6th Cir. 1999).              Here, because the

record refutes Jones’s factual allegations and conclusively shows

that Jones is not entitled to habeas relief, the Court will not

hold an evidentiary hearing.        See Arredondo, 178 F.3d at 782.

D.    Appointment of Counsel

       In his motion, Jones also asks for appointment of counsel.           A

court may appoint counsel for an indigent petitioner “whenever the


                                     29 
 
United States magistrate judge or the court determines that the

interest of justice so requires.”              18 U.S.C. § 3006(a)(2)(B).

       Here,     the    interests   of   justice    will    not   be    served    by

appointing counsel for Jones. Jones has filed both a § 2255 motion

and   a   reply    to    the   government’s     response.     Thus,     Jones    has

demonstrated that he has the resources and skill to adequately

articulate his claims to the Court.             Additionally, the Court finds

that the record conclusively shows that Jones is not entitled to

habeas relief.          As a result, the appointment of counsel would be

futile.

E.    Certificate of Appealability

       Finally, “[a] certificate of appealability may issue . . .

only if the applicant has made a substantial showing of the denial

of a constitutional right.”          28 U.S.C. § 2253(c)(2).        To make this

showing    for    constitutional     claims      rejected   on    the   merits,    a

Defendant must demonstrate that “reasonable jurists would find the

district court's assessment of the constitutional claims debatable

or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also

Miller–El v. Cockrell, 537 U.S. 322, 338 (2003). The “question is

the debatability of the underlying constitutional claim, not the

resolution of that debate.”              Miller–El, 537 U.S. at 342.             For

claims denied on procedural grounds, a certificate appealability

“should issue when the prisoner shows, at least, that jurists of

                                         30 
 
reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district was correct in

its procedural ruling.”      Slack, 529 U.S. at 484.

     In this case, the Court had considered the issuance of a

certificate    of   appealability     as    to   each   of    Jones’s   claims.

Ultimately, no reasonable jurist would find the assessments on the

merits debatable or wrong.           Additionally, as to Jones’s claims

that are procedurally barred, the Court finds that no jurist of

reason would find the correctness of the foregoing procedural

rulings debatable.     As a result, no certificate of appealability

shall issue.

                             IV.     Conclusion

     Clearly, Jones is unhappy with the outcome of his case.

Still, Jones was represented by counsel at all critical stages and

on direct appeal.      Jones is not entitled to another bite at the

apple simply because the outcome of his trial was not as he hoped.

     Here,    Jones   has   failed    to    demonstrate      that   counsel   was

ineffective or that there are substantive errors with his sentence.

“[T]he motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief.”                   28 U.S.C. §

2255(b).   Because “it plainly appears . . . that the moving party




                                      31 
 
is not entitled to relief, the [Court] must dismiss the motion.”

Rules Governing Section 2255 Proceedings, Rule 4.

     Accordingly, IT IS ORDERED as follows:

     1) Defendant Angelo Jones’s Motion to Vacate, Amend, or

        Correct Sentence pursuant to 28 U.S.C. § 2255 [DE 76] is

        DENIED;

     2) Jones’s request for an evidentiary hearing is DENIED;

     3) Jones’s request for appointment of counsel is DENIED;

     4) Jones’ request for a certificate of appealability is

        DENIED;

     5) This action is DISMISSED and STRICKEN from the Court’s

        active docket; and

     6) Judgment shall be entered contemporaneously with the

        Memorandum Opinion and Order.

     This the 17th day of October, 2018.




                               32 
 
